--------------------------------------------------------------------------------

Exhibit 10.3
 
LIVEDEAL, INC.
AMENDED AND RESTATED 2003 STOCK PLAN
NOTICE OF STOCK OPTION AWARD




Optionee’s Name and Address:
               



You have been granted an option to purchase shares of Common Stock of LiveDeal,
Inc. (the “Company”), subject to the terms and conditions of this Notice of
Stock Option Award (the “Notice”), the Company’s Amended and Restated 2003 Stock
Plan (the “Plan”) and the Stock Option Award Agreement (the “Option Agreement”)
attached hereto, as follows:


Award Number:
     
Date of Grant:
     
Vesting Commencement Date:
     
Exercise Price per Share:
$
   
Total Number of Shares of
     
Common Stock Subject
     
to the Option (the “Stock”):
     
Total Exercise Price:
$
   
Type of Option (Check one):
£  Non-Qualified Stock Option
   
£  Incentive Stock Option
 
Expiration Date:
     





Vesting Schedule:


Subject to Optionee’s continuous service and other limitations set forth in this
Notice, the Plan and the Option Agreement, the Option may be exercised, in whole
or in part, in accordance with the following schedule:




DATE
PERCENTAGE OF OPTION
THAT IS EXERCISABLE
               


 
1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.



 
LIVEDEAL, INC.
                           
By: Michael Edelhart
   
Its: CEO
 



THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF OPTIONEE’S CONTINUOUS SERVICE OR
EMPLOYMENT, AS APPLICABLE, (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THE OPTION OR ACQUIRING SHARES HEREUNDER).  THE OPTIONEE FURTHER ACKNOWLEDGES
AND AGREES THAT NOTHING IN THIS NOTICE, THE OPTION AGREEMENT, OR THE COMPANY’S
2007 STOCK INCENTIVE PLAN SHALL CONFER UPON THE OPTIONEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF OPTIONEE’S CONTINUOUS SERVICE OR EMPLOYMENT, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S CONTINUOUS SERVICE OR EMPLOYMENT, WITH OR WITHOUT CAUSE.


The Optionee acknowledges receipt of a copy of the Plan and the Option
Agreement, and represents that he, she, or it is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof.  The Optionee has reviewed this Notice, the
Plan, and the Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Notice, and fully
understands all provisions of this Notice, the Plan and the Option
Agreement.  The Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee or Board of the Company
upon any questions arising under this Notice, the Plan or the Option
Agreement.  The Optionee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.
 
 
Dated: 
   
Signed: 
           
  Optionee
 


 
2

--------------------------------------------------------------------------------

 

Award Number ________






LIVEDEAL, INC.
AMENDED AND RESTATED 2003 STOCK PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT


RECITALS


A.             The Board of Directors of the Company (“Board”) has adopted the
Plan to promote the success, and enhance the value the Company by linking the
personal interests of its employees and non-employee service providers to those
of Company stockholders and to provide flexibility to the Company in its ability
to motivate, attract, and retain the services of its employees and non-employee
service providers upon whose judgment, interest, and special effort the
successful conduct of the Company’s operation is largely dependent.


B.             The Board has approved the granting of options to Optionee
pursuant to the Plan, the Notice of Stock Option Award (“Notice”) attached
hereto, and this Agreement to provide an incentive to Optionee to focus on the
long-term growth of the Company.  All capitalized terms set forth in this Stock
Option Award Agreement that are not otherwise defined, will have the meaning
ascribed to them in the Plan or Notice, as applicable.


1.             Grant of Option.  The Company hereby grants to Optionee the right
and option (hereinafter referred to as the “Option”) to purchase an aggregate of
the number of shares as set forth in the Notice (such number being subject to
adjustment as provided in paragraph 10 hereof and Article 11 of the Plan) of the
common stock of the Company (the “Stock”) on the terms and conditions herein set
forth.  This Option may be exercised in whole or in part and from time to time
as hereinafter provided.  If designated in the Notice as an “Incentive Stock
Option”, the Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the the Internal Revenue Code of 1986, as amended (the
“Code”).


2.              Vesting of Option.  Subject to the provisions set forth in this
Agreement and the Plan, the Option shall vest and become exercisable in
accordance with the vesting schedule set forth in the Notice.


3.              Purchase Price.  The price at which Optionee shall be entitled
to purchase the Stock covered by the Option shall be the per share price as set
forth in the Notice, which the Committee has determined to be the Fair Market
Value as of the Grant Date.


4.              Term of Option.  The Option granted under this Agreement shall
expire, unless otherwise exercised, ten years from the Grant Date (“Expiration
Date”), subject to earlier termination as provided in paragraph 8 hereof.


5.              Exercise of Option.  The Option may be exercised by Optionee as
to all or any part of the Stock then vested by delivery to the Company of
written notice of exercise in the form attached hereto as Exhibit A (“Exercise
Notice”) and payment of the purchase price as provided in paragraphs 6 and 7
hereof.

 
3

--------------------------------------------------------------------------------

 

6.              Method of Exercising Option.  Subject to the terms and
conditions of this Agreement, the Option may be exercised by timely delivery of
written notice to the Company or the brokerage firm or firms approved by the
company to facilitate exercises and sales under the Plan, which notice shall be
effective on the date received by the Company or the brokerage firm or firms
(“Effective Date”).  The notice shall state Optionee’s election to exercise the
Option, the number of shares in respect of which an election to exercise has
been made, the method of payment elected (see paragraph 7 hereof), the exact
name or names in which the shares will be registered and the Social Security
number of Optionee.  Such notice shall be signed by Optionee and shall be
accompanied by payment of the purchase price of such shares.  In the event the
Option shall be exercised by a person or persons other than Optionee pursuant to
paragraph 8 hereof, such notice shall be signed by such other person or persons
and shall be accompanied by proof acceptable to the Company of the legal right
of such person or persons to exercise the Option.  All shares delivered by the
Company upon exercise of the Option shall be fully paid and nonassessable upon
delivery.  In the event the Stock purchasable pursuant to the exercise of the
Option has not been registered under the Securities Act of 1933, as amended, at
the time the Option is exercised, the Optionee shall, if requested by the
Company, concurrently with the exercise of all or any portion of the Option,
deliver to the Company his or her Investment Representation Statement in the
form attached hereto as Exhibit B.


7.              Method of Payment for Options.  Payment for shares purchased
upon the exercise of the Option shall be made by Optionee in cash,
previously-acquired Stock held for more than six months, promissory note net
issuance, property (including broker-assisted arrangements) or other forms of
payment permitted by the Committee and communicated to Optionee in writing prior
to the date Optionee exercises all or any portion of the Option.


8.              Termination of Employment or Service.


8.1           General. If the Optionee’s employment or service is terminated for
any reason other than Cause, death or Disability, then the Optionee may at any
time within 90 days after the effective date of termination of employment or
service exercise the vested portion of the Option to the extent that the
Optionee was entitled to exercise the Option at the date of termination.  Upon
the Optionee’s termination of employment or service with the Company for any
reason, the non-vested portion of the Option will lapse upon the date of such
termination.  In no event shall the Option be exercisable after the Expiration
Date.  If the Company terminates the Optionee’s employment or service for Cause,
any and all Options then held by the Optionee (both exercisable and not
exercisable) shall lapse.


8.2           Death or Disability of Optionee.  In the event of the death or
Disability (as that term is defined in the Plan) of Optionee within a period
during which the Option, or any part thereof, could have been exercised by
Optionee, including 90 days after termination of employment or service (the
“Option Period”), the Option shall lapse unless it is exercised within the
Option Period and in no event later than one year after the date of Optionee’s
death or Disability by Optionee or Optionee’s legal representative or
representatives in the case of a Disability or, in the case of death, by the
person or persons entitled to do so under Optionee’s last will and testament or
if Optionee fails to make a testamentary disposition of such Option or shall die
intestate, by the person or persons entitled to receive such Option under the
applicable laws of descent and distribution.  An Option may be exercised
following the death or Disability of Optionee only if the Option was exercisable
by Optionee immediately prior to his death or Disability.  In no event shall the
Option be exercisable after the Expiration Date.  The Committee shall have the
right to require evidence satisfactory to it of the rights of any person or
persons seeking to exercise the Option under this paragraph 8 to exercise the
Option.

 
4

--------------------------------------------------------------------------------

 

9.              Prohibited Activity


9.1           General.  If the Optionee engages in any “Prohibited Activity”,
this Option Agreement will terminate effective as of the date on which the
Optionee first engages in such activity, unless sooner terminated under the Plan
or this Option Agreement.  In addition, if the Optionee has exercised all or any
portion of the Option within the period beginning 365 days prior to the Optionee
first engaging in the Prohibited Activity, any “Option Gain” shall be paid by
the Optionee to the Company.


9.2           Defined.  For purposes of this provision, the term Prohibited
Activity shall include:


(a)            conduct related to the Optionee’s employment or services for
which either civil or criminal penalties against the Optionee may be sought;


(b)            violation of Company policies, including, without limitation, the
Company’s insider trading policy;


(c)            accepting employment with or serving as a consultant, advisor, or
in any other capacity to an employer that is in competition with or acting
against the interests of the Company, including employing or recruiting any
present, former, or future employee of the Company; or


(d)            disclosing or misusing any confidential information or material
concerning the Company.


9.3           Option Gain.  For purposes of this provision, the term Option Gain
shall mean any gain represented by the closing market price per share of Stock
on the date of such exercise(s) over the exercise price per share, multiplied by
the number of shares of Stock subject to the Option exercise, without regard to
any subsequent market price decrease or increase.


9.4           Consent.  By accepting this Option, the Optionee consents to a
deduction from any amounts the Company owes the Optionee from time to time
(including amounts owed to the Optionee as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to the Optionee by
the Company), to the extent of any amounts the Optionee is obligated to pay the
Company under 9.1 above.  Whether or not the Company elects to make any set-off
in whole or in part, if the Company does not recover by means of set-off the
full amounts the Optionee owes it, calculated as set forth above, the Optionee
agrees to pay immediately the unpaid balance to the Company.

 
5

--------------------------------------------------------------------------------

 

9.5           Release.  The Optionee may be released from the Optionee’s
obligations under paragraph 1 above only if the Committee determines that, in
its sole discretion, such action is in the best interests of the Company.


10.           Nontransferability.  The Option granted by this Agreement shall be
exercisable only during the term of the Option provided in paragraph 4 hereof
and, except as provided in paragraph 8 above, only by Optionee during his
lifetime and while in the employment or service of the Company.  Except as
otherwise provided by the Committee, this Option shall not be transferable by
Optionee or any other person claiming through Optionee, either voluntarily or
involuntarily, except by will or the laws of descent and distribution or such
other circumstances as the Committee deems acceptable pursuant to Section 10.5
of the Plan.


11.           Adjustments in Number of Shares and Option Price.  In the event of
a stock dividend or in the event the Stock shall be changed into or exchanged
for a different number or class of shares of stock of the Company or of another
corporation, whether through reorganization, recapitalization, stock split-up,
combination of shares, merger or consolidation, the Committee has the authority
to substitute for each such remaining share of Stock then subject to this Option
the number and class of shares of stock into which each outstanding share of
Stock shall be so exchanged, all without any change in the aggregate purchase
price for the shares then subject to the Option, all as set forth in Article 11
of the Plan.


12.           Delivery of Shares.  No shares of Stock shall be delivered upon
exercise of the Option until (i) the purchase price shall have been paid in full
in the manner herein provided (unless a net issuance strategy is implemented);
(ii) applicable taxes required to be withheld have been paid or withheld in
full; and (iii) approval of any governmental authority required in connection
with the Option, or the issuance of shares thereunder, has been received by the
Company.


13.           Definitions; Copy of Plan.  To the extent not specifically
provided herein, all capitalized terms used in this Agreement shall have the
same meanings ascribed to them in the Plan.  By the execution of this Agreement,
Optionee acknowledges receipt of a copy of the Plan.


14.           Administration.  This Agreement shall at all times be subject to
the terms and conditions of the Plan and the Plan shall in all respects be
administered by the Committee in accordance with the terms of and as provided in
the Plan.  The Committee shall have the sole and complete discretion with
respect to all matters reserved to it by the Plan and decisions of the majority
of the Committee with respect thereto and to this Agreement shall be final and
binding upon Optionee and the Company.  In the event of any conflict between the
terms and conditions of this Agreement and the Plan, the provisions of the Plan
shall control.


15.           Continuation of Employment or Service.  This Agreement shall not
be construed to confer upon Optionee any right to continue in the employment or
service of the Company and shall not limit the right of the Company, in its sole
discretion, to terminate the employment or service of Optionee at any time.

 
6

--------------------------------------------------------------------------------

 

16.           Obligation to Exercise.  Optionee shall have no obligation to
exercise any option granted by this Agreement.


17.           Governing Law.  This Agreement shall be interpreted and
administered under the laws of the State of Nevada.


18.           Amendments.  This Agreement may be amended only by a written
agreement executed by the Company and Optionee.


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative and Optionee has signed this Agreement as of the
date first written above.



 
LIVEDEAL, INC.
                     
By: Michael Edelhart
   
Its: Chief Executive Officer
                     
ACCEPTED AND AGREED TO:
                     
Optionee
 


 
7

--------------------------------------------------------------------------------

 

EXHIBIT A


LIVEDEAL, INC.


AMENDED AND RESTATED 2003 STOCK PLAN


EXERCISE NOTICE


LiveDeal, Inc.
___________________________
___________________________
Attention:  Secretary


1.
Effective as of today, ______________, ___ the undersigned (the “Optionee”)
hereby elects to exercise the Optionee’s option to purchase ___________ shares
of the Common Stock (the “Shares”) of LiveDeal, Inc. (the “Company”) under and
pursuant to the Company’s Amended and Restated 2003 Stock Plan (the “Plan”) and
the [  ] Incentive [  ] Non-Qualified Stock Option Award Agreement (the “Option
Agreement”) and Notice of Stock Option Award (the “Notice”) dated
______________, ________.



2.
Representations of the Optionee.  The Optionee acknowledges that the Optionee
has received, read and understood the Notice, the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.



3.
Rights as Stockholder.  Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in of the Plan.



4.
Delivery of Payment.  The Optionee herewith delivers to the Company the full
Exercise Price for the Shares in the form(s) provided for in the Option
Agreement.



5.
Tax Consultation.  The Optionee understands that the Optionee may suffer adverse
tax consequences as a result of the Optionee’s purchase or disposition of the
Shares.  The Optionee represents that the Optionee has consulted with any tax
consultants the Optionee deems advisable in connection with the purchase or
disposition of the Shares and that the Optionee is not relying on the Company
for any tax advice.



6.
Taxes.  The Optionee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.  In the case
of an Incentive Stock Option, the Optionee also agrees, as partial consideration
for the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares
acquired by exercise of the Option if such disposition occurs within two (2)
years from the Award Date or within one (1) year from the date the Shares were
transferred to the Optionee.  If the Company is required to satisfy any foreign,
federal, state or local income or employment tax withholding obligations as a
result of such an early disposition, the Optionee agrees to satisfy the amount
of such withholding in a manner that the Administrator prescribes.


 
8

--------------------------------------------------------------------------------

 

7.
Restrictive Legends.  The Optionee understands and agrees that the Company shall
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares together
with any other legends that may be required by the Company or by state or
federal securities laws:



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.


8.
Successors and Assigns.  The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Exercise Notice shall be binding
upon the Optionee and his or her heirs, executors, administrators, successors
and assigns.



9.
Headings.  The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.



10.
Interpretation.  Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by the Optionee or by the Company forthwith to the
Committee, which shall review such dispute at its next regular meeting.  The
resolution of such a dispute by the Committee shall be final and binding on all
persons.



11.
Governing Law; Severability.  This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Arizona
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Arizona to the rights and duties of the parties.  Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
the other provisions shall nevertheless remain effective and shall remain
enforceable.


 
9

--------------------------------------------------------------------------------

 

12.
Notices.  Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.



13.
Further Instruments.  The parties agree to execute such further instruments and
to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.



14.
Entire Agreement.  The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee.



Submitted by:
 
Accepted by:
         
OPTIONEE:
 
LIVEDEAL, INC.
             
By:
                 
Title:
   
(Signature)
                 
Address:
 
Address:
               
LiveDeal, Inc.
                         


 
10

--------------------------------------------------------------------------------

 

EXHIBIT B


LIVEDEAL, INC.


AMENDED AND RESTATED 2003 STOCK PLAN


INVESTMENT REPRESENTATION STATEMENT




OPTIONEE:
         
COMPANY:
LIVEDEAL, INC.
       
SECURITY:
COMMON STOCK
       
AMOUNT:
         
DATE:
   



In connection with the purchase of the above-listed Securities, the undersigned
Optionee represents to the Company the following:


Optionee is aware of the Company’s business affairs and financial condition and
has acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Securities.  Optionee is acquiring these
Securities for investment for Optionee’s own account only and not with a view
to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).


Optionee acknowledges and understands that the Securities constitute “restricted
securities” under the Securities Act and have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon among other things, the bona fide nature of Optionee’s investment
intent as expressed herein.  Optionee further understands that the Securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  Optionee
further acknowledges and understands that the Company is under no obligation to
register the Securities. Optionee understands that the certificate evidencing
the Securities will be imprinted with a legend which prohibits the transfer of
the Securities unless they are registered or such registration is not required
in the opinion of counsel satisfactory to the Company.


Optionee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions.  Rule 701 provides that if the issuer qualifies under Rule 701 at
the time of the grant of the Option to the Optionee, the exercise will be exempt
from registration under the Securities Act.  In the event the Company becomes
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, ninety (90) days thereafter (or such longer period as any
market stand-off agreement may require) the Securities exempt under Rule 701 may
be resold, subject to the satisfaction of certain of the conditions specified by
Rule 144, including: (1) the resale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934); and,
in the case of an affiliate, (2) the availability of certain public information
about the Company, (3) the amount of Securities being sold during any three
month period not exceeding the limitations specified in Rule 144(e), and (4) the
timely filing of a Form 144, if applicable.

 
11

--------------------------------------------------------------------------------

 

In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than one year after the later of the date the Securities were
sold by the Company or the date the Securities were sold by an affiliate of the
Company, within the meaning of Rule 144; and, in the case of acquisition of the
Securities by an affiliate, or by a non-affiliate who subsequently holds the
Securities less than two years, the satisfaction of the conditions set forth in
sections (1), (2), (3) and (4) of the paragraph immediately above.


Optionee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.  Optionee understands that no assurances can be given that
any such other registration exemption will be available in such event.


Optionee represents that he or she is a resident of the state of
_________________.
 

 
Optionee:
                                   
Date:
   

 
 
12

--------------------------------------------------------------------------------